The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed April 22, 20222. In virtue of this communication, claims 1-9, 11-12, 14-28 and 44-70 are currently patentable. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a email conversation with Mr. Randy Pyles on May 3, 2022.

3.	The application has been amended to the claims as follows:

1.  (Currently Amended)  A tiled display having an array of pixels arranged in a plurality of rows and a plurality of columns, the tiled display comprising:
a first tile comprising a substrate carrying a matrix of pixels arranged at a uniform
pixel pitch, wherein:
the substrate comprises opposing, first and second major faces and a first edge extending between the opposing major faces in a depth direction of the substrate,
the matrix of pixels  includes a first pixel located most proximate the first edge; and
a second tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch, the substrate of the second tile comprising opposing major faces and a first edge extending in a depth direction of the substrate of the second tile:  wherein 
the first edges have a complementary shape; and 
 final assembly of the tiled display includes:
the first edges facing one another to establish a first seam therebetween, pixels of the first tile are registered with pixels of the second tile and the uniform pixel pitch is maintained across the first seam in a designated linear direction,
the first pixel is aligned within a first row of the plurality of rows and a first column of the plurality of columns,
the pixels of the second tile are not interposed between pixels of the first tile along either of the first row or the first column;
 the complementary shape comprises at least one feature selected from the group consisting of:  at least a segment of the first seam is oblique to the plurality of rows, and the first edge of the first tile is profiled in the depth direction such that at least a section of the first edge of the first tile is non-perpendicular to a plane of the corresponding opposing major faces,
the first edge of the first tile forms an obtuse angle with the corresponding first major face and an acute angle with the corresponding second major face, and
the first edge of the second tile forms an acute angle with the corresponding first major face and an obtuse angle with the corresponding second major face.

2.  (Original)  The tiled display of claim 1, wherein the substrate of the first tile further comprises a second edge extending between the corresponding major faces, the second edge forming a comer with the first edge of the first tile, and further wherein the matrix of pixels of the first tile further comprises a second pixel located most proximate the second edge, the tiled display further comprising:
a third tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch, the substrate of the third tile comprising opposing major faces and a first edge extending between the corresponding major faces;
wherein the second edge of the first tile and the first edge of the third tile have a complementary shape;
and further wherein final assembly of the tiled display includes:
the second edge of the first tile and the first edge of the third tile facing one another to establish a second seam there between,
pixels of the first tile registered with pixels of the third tile and the uniform pixel pitch is maintained across the second seam in the designated linear direction.

3.  (Original)  The tiled display of claim 2, wherein the complementary shape of the second edge of the first tile and the first edge of the third tile comprises at least one feature selected from the group consisting of:
at least a segment of the second seam is oblique to the plurality of rows; and
the second edge of the first tile and the first edge of the third tile are each profiled in the depth direction such that at least a section of each of the second edge of the first tile and the first edge of the third tile is non-perpendicular to a plane of the corresponding opposing major faces.

4.  (Original)  The tiled display of claim 2, wherein the substrate of the second tile and the substrate of the third tile each further comprise a second edge, wherein the second edges of the first and second tiles have a complementary shape, and further wherein final assembly of the tiled display includes:
the second edge of the second tile and the second edge of the third tile facing one another to establish a third seam there between; and
pixels of the second tile registered with pixels of the third tile and the uniform pixel pitch is maintained across the third seam in the designated linear direction.

5.  (Original)  The tiled display of claim 4, wherein the complementary shape of the second edge of the second tile and the second edge of the third tile comprises at least one feature selected from the group consisting of:
at least a segment of the third seam is oblique to the plurality of rows; and 
the second edge of the second tile and the second edge of the third tile are each profiled in the depth direction such that at least a section of each of the second edge of the second tile and the second edge of the third tile is non-perpendicular to a plane of the corresponding opposing major faces.

6.  (Original)  The tiled display of claim 1, wherein the segment of the first seam is non-linear.

7.  (Original)  The tiled display of claim 1, wherein each of the first edges is non-linear in a plane parallel with a plane of the corresponding opposing major faces.

8.  (Original)  The tiled display of claim 1, wherein the first seam is linear.

9.  (Original)  The tiled display of claim 8, wherein an entirety of the first seam is oblique to the plurality of rows.

10.  (Canceled).  

11.  (Currently Amended)  The tiled display of claim  1, wherein the first edge of the first tile forms an obtuse angle with the corresponding first major face and an acute angle with the corresponding second major face.

12. (Original)  The tiled display of claim 11, further comprising a frame element disposed within the first seam, separating the first edge of the first tile from the first edge of the second tile.

13.  (Canceled).  

14.  (Currently Amended)  The tiled display of claim 1, wherein final assembly of the tiled display includes the first edge of the first tile parallel with the first edge of the second tile.

15.  (Original)  The tiled display of claim 1, wherein the first edge of the first tile is curved between the corresponding opposing major faces, and further wherein the first edge of the second tile is linear between the corresponding opposing major faces.

16.  (Original)  The tiled display of claim 1, wherein the first edges comprise complementary stepped shapes.

17.  (Original)  The tiled display of claim 1, wherein the first edge of the first tile defines a notch, and further wherein the first edge of the second tile defines a rib, and even further wherein the final assembly of the tiled display comprises the rib aligned with the notch.

18.  (Original)  The tiled display of claim 1, further comprising a spacer disposed between the first edge of the first tile and the first edge of the second tile.

19.  (Original)  The tiled display of claim 18, wherein the spacer comprises a polymeric material.

20.  (Original)  The tiled display of claim 1, wherein the first major face of the substrate of the first tile comprises at least one of a groove and a bump for mounting to a base plate.

21.  (Original)  The tiled display of claim 1, wherein the uniform pixel pitch is not greater than 0.5 mm.

22.  (Original)  The tiled display of claim 21, wherein the uniform pixel pitch is not greater than 0.4 mm.

23.  (Original)  The tiled display of claim 22, wherein the uniform pixel pitch is not greater than 0.3 mm.

24.  (Original)  The tiled display of claim 1, wherein the first tile further comprises a plurality of micro-LEDs.

25.  (Original)  The tiled display of claim 1, wherein final assembly of the tiled display includes pixels of the first tile registered ·with pixels of the second tile at a registration error of not greater than 50% of the uniform pixel pitch in the designated linear direction.

26.  (Original)  The tiled display of claim 1, wherein the substrate of the first tile comprises a material selected from the group consisting of glass, glass ceramic, and ceramic.

27.  (Original)  The tiled display of claim 1, wherein the substrate of the first tile exhibits a coefficient of thermal expansion of not greater than 10 ppm/°C.

28.  (Original)  The tiled display of claim 1, wherein the substrate of the first tile exhibits a Young's modulus of not less than 50 GPa.

29-43.  (Canceled).

44.  (New) A tiled display having an array of pixels arranged in a plurality of rows and a plurality of columns, the tiled display comprising:
a first tile comprising a substrate carrying a matrix of pixels arranged at a uniform
pixel pitch, wherein:
the substrate comprises opposing, first and second major faces and a first edge extending between the opposing major faces in a depth direction of the substrate,
the matrix of pixels includes a first pixel located most proximate the first edge; and
a second tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch, the substrate of the second tile comprising opposing major faces and a first edge extending in a depth direction of the substrate of the second tile:  wherein 
the first edges have a complementary shape; and 
final assembly of the tiled display includes:
the first edges facing one another to establish a first seam therebetween, pixels of the first tile are registered with pixels of the second tile and the uniform pixel pitch is maintained across the first seam in a designated linear direction,
the first pixel is aligned within a first row of the plurality of rows and a first column of the plurality of columns,
the pixels of the second tile are not interposed between pixels of the first tile along either of the first row or the first column;
the complementary shape comprises at least one feature selected from the group consisting of:  at least a segment of the first seam is oblique to the plurality of rows, and the first edge of the first tile is profiled in the depth direction such that at least a section of the first edge of the first tile is non-perpendicular to a plane of the corresponding opposing major faces, and
the substrate of the first tile comprises a material selected from the group consisting of glass, glass ceramic, and ceramic.

45.  (New)  The tiled display of claim 44, wherein the substrate of the first tile further comprises a second edge extending between the corresponding major faces, the second edge forming a comer with the first edge of the first tile, and further wherein the matrix of pixels of the first tile further comprises a second pixel located most proximate the second edge, the tiled display further comprising:
a third tile comprising a substrate carrying a matrix of pixels arranged at the uniform pixel pitch, the substrate of the third tile comprising opposing major faces and a first edge extending between the corresponding major faces;
wherein the second edge of the first tile and the first edge of the third tile have a complementary shape;
and further wherein final assembly of the tiled display includes:
the second edge of the first tile and the first edge of the third tile facing one another to establish a second seam there between,
pixels of the first tile registered with pixels of the third tile and the uniform pixel pitch is maintained across the second seam in the designated linear direction.

46.  (New)  The tiled display of claim 45, wherein the complementary shape of the second edge of the first tile and the first edge of the third tile comprises at least one feature selected from the group consisting of:
at least a segment of the second seam is oblique to the plurality of rows; and
the second edge of the first tile and the first edge of the third tile are each profiled in the depth direction such that at least a section of each of the second edge of the first tile and the first edge of the third tile is nonperpendicular to a plane of the corresponding opposing major faces.

47.  (New)  The tiled display of claim 45, wherein the substrate of the second tile and the substrate of the third tile each further comprise a second edge, wherein the second edges of the first and second tiles have a complementary shape, and further wherein final assembly of the tiled display includes:
the second edge of the second tile and the second edge of the third tile facing one another to establish a third seam there between; and
pixels of the second tile registered with pixels of the third tile and the uniform pixel pitch is maintained across the third seam in the designated linear direction.

48.  (New)  The tiled display of claim 47, wherein the complementary shape of the second edge of the second tile and the second edge of the third tile comprises at least one feature selected from the group consisting of:
at least a segment of the third seam is oblique to the plurality of rows; and 
the second edge of the second tile and the second edge of the third tile are each profiled in the depth direction such that at least a section of each of the second edge of the second tile and the second edge of the third tile is non-perpendicular to a plane of the corresponding opposing major faces.

49.  (New)  The tiled display of claim 44, wherein the segment of the first seam is non-linear.

50.  (New)  The tiled display of claim 44, wherein each of the first edges is non-linear in a plane parallel with a plane of the corresponding opposing major faces.

51.  (New)  The tiled display of claim 44, wherein the first seam is linear.

52.  (New)  The tiled display of claim 51, wherein an entirety of the first seam is oblique to the plurality of rows.

53.  (New)  The tiled display of claim 44, wherein the first edge of the first tile forms an obtuse angle with the corresponding first major face and an acute angle with the corresponding second major face.  
54.  (New)  The tiled display of claim 53, wherein the first edge of the first tile forms an obtuse angle with the corresponding first major face and an acute angle with the corresponding second major face.

55.  (New)  The tiled display of claim 54, further comprising a frame element disposed within the first seam, separating the first edge of the first tile from the first edge of the second tile.

56.  (New)   The tiled display of claim 53, wherein the first edge of the second tile forms an acute angle with the corresponding first major face and an obtuse angle with the  corresponding second major face.

57.  (New)  The tiled display of claim 56, wherein final assembly of the tiled display includes the first edge of the first tile parallel with the first edge of the second tile.

58.  (New)  The tiled display of claim 44, wherein the first edge of the first tile is curved between the corresponding opposing major faces, and further wherein the first edge of the second tile is linear between the corresponding opposing major faces.

59.  (New)  The tiled display of claim 44, wherein the first edges comprise complementary stepped shapes.

60.  (New)  The tiled display of claim 44, wherein the first edge of the first tile defines a notch, and further wherein the first edge of the second tile defines a rib, and even further wherein the final assembly of the tiled display comprises the rib aligned with the notch.

61.  (New)  The tiled display of claim 44, further comprising a spacer disposed between the first edge of the first tile and the first edge of the second tile.

62.  (New)  The tiled display of claim 61, wherein the spacer comprises a polymeric material.

63.  (New)  The tiled display of claim 44, wherein the first major face of the substrate of the first tile comprises at least one of a groove and a bump for mounting to a base plate.

64.  (New)  The tiled display of claim 44, wherein the uniform pixel pitch is not greater than 0.5 mm.

65.  (New)  The tiled display of claim 64, wherein the uniform pixel pitch is not greater than 0.4 mm.

66.  (New)  The tiled display of claim 65, wherein the uniform pixel pitch is not greater than 0.3 mm.

67.  (New)  The tiled display of claim 44, wherein the first tile further comprises a plurality of micro-LEDs.

68.  (New)  The tiled display of claim 44, wherein final assembly of the tiled display includes pixels of the first tile registered with pixels of the second tile at a registration error of not greater than 50% of the uniform pixel pitch in the designated linear direction.

69.  (New)  The tiled display of claim 44, wherein the substrate of the first tile exhibits a coefficient of thermal expansion of not greater than 10 ppm/°C.

70.  (New)  The tiled display of claim 44, wherein the substrate of the first tile exhibits a Young's modulus of not less than 50 GPa.

END

Allowable Subject Matter
Claims 1-9, 11-12, 14-28 and 44-70 are allowed.
The following is an examiner’s statement of reasons for allowance:
Barco et al (US 20120159819 A1) in view of Hochman et al (US 20170359916) discloses in figure 2, modules 112-118 substrates with pixels thereon; paragraph 61, pitch 119, However the pitch 119 between the pixels on adjacent modules is controlled by the accurate mechanical alignment and spacing of the individual modules. If this alignment and spacing is not accurately maintained, gaps may appear in the display which appear darker when the screen is set to black. Additionally, banding can appear due to perceived luminance errors. For example, if the pixel pitch between modules is greater than the pixel pitch within the module, then the effective area subtended to the viewer by the pixels at the boundary is larger than those within the module. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624